DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 8/1/2022 have been fully considered but they are not persuasive.
Regarding the specification, examiner thanks applicant for the corrections.  Specification of 8/1/2022 is entered.  
Regarding the drawings, examiner thanks applicant for utilizing a clearer method to show slope on the relevant surfaces; drawings of 8/1/2022 are entered.  
Regarding the surfaces greater in size than other surfaces, examiner thanks applicant for the clarification on page 2 of the arguments.  
Regarding claim 8, applicant argues both Bourgeois and Bertolini do not disclose a “raised surface extending across a diameter” because they both “have a center cylinder”.  While the recent prior art has the cam surfaces around the circumference of a center cylinder, Examiner notes that it is old and well known in the art to place the cam surfaces on the end of a center cylinder, as disclosed in Upham.  Relocating the existing cam surfaces to this location does not affect the form, function, or use, of the cam surfaces.  
Regarding claim 15, applicant argues both Bourgeois and Bertolini do not disclose the “hourglass shape” because both have a “center cylinder”.  Examiner notes that such an “hourglass shape” is shown in Fiori, when modified without the need of the central hole 172.  Please see rejection below. 



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


    PNG
    media_image1.png
    710
    414
    media_image1.png
    Greyscale
Claims 8-10, 12-13, 15-17, 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over 2013/0154464 Fiori in view of 50861 Upham.
Regarding claim 8, Fiori discloses a hinge support for an oven door, comprising: 
 a support plate 40 defining a first aperture 76 and a second aperture 60; 
a coupling feature 80 operably coupled to the support plate 40 and extending through the second aperture 60; 
a pivot 134 operably coupled to the coupling feature 80 and having an anchor arm 184 disposed within the first aperture 76 defined by the support plate 40, the pivot 134 defining a raised surface (cam surfaces 180) extending along a diameter of a distal end thereof (figure 2) and curved graduated surfaces 176/178 extending from the raised surface 180 to recessed surfaces 142; 
a cap 112 operably coupled to the pivot 134, the cap 112 defining a sloped surface 124/126 configured to translate along the graduated surfaces of the pivot (as cam surfaces); and 
an engagement plate 110 defining an opening and disposed around the cap 112, wherein the cap and the engagement plate are configured to translate between a first position and a second position (as they are directly attached to the door 22, which moves between open/closed positions, as well as linearly according to its location on the cam surfaces).
Fiori does not disclose the raised surface extending fully across the diameter of the pivot, Fiori discloses the use of a hole 172 between two arc shaped raised surfaces to accommodate coupling feature 80.  

    PNG
    media_image2.png
    309
    495
    media_image2.png
    Greyscale
 Upham discloses a hinge support, comprising a support plate, elongated hollow pivot with space for a coupling feature within the hollow area, a cam surface at the free end of the elongated hollow pivot, a cap with an internal cam surface, the cap placed over the elongated hollow pivot, the cap attached to an engagement plate.  

    PNG
    media_image3.png
    392
    229
    media_image3.png
    Greyscale
It would have been obvious to one of ordinary skill in the art before the effective filing date to move the cam surface of Fiori to an upper surface of the pivot and close the cam surfaces on the upper surface in the manner taught by Upham, as this still allows the cam surfaces to function in an equivalent manner, and merely relocates the cam surfaces to a known location in a similar hinge.  The  rearrangement of known parts into a known arrangement is considered obvious to one of ordinary skill in the art.  See MPEP 2144.04 (VI) (c).  Examiner contends that by closing the hole, the raised surfaces 180 form an “hourglass shape”, best shown in modified figure 7 of Fiori, included here.  
Regarding claim 9, Fiori as modified discloses the hinge support of claim 8, wherein the cap 112 is rotatably coupled to the pivot 134 to define a selective interlocking arrangement (based on the cam surfaces).

Regarding claim 10, Fiori as modified discloses the hinge support of claim 8, wherein the graduated surfaces (surfaces 176/178) of the pivot and the sloped surface of the cap provide a smooth rotation of the cap about the pivot (examiner contends that smooth is relative, and that by having an angled surface, the cams perform “smoothly”).

Regarding claim 12, Fiori as modified discloses the hinge support of claim 8, wherein the cap 112 defines a receiving surface 124 and a projecting surface 126 on cam plate 114, which, in the modification, is located at the top surface of the cap 112 to engage the relocated cam surfaces 174, as discussed in claim 8 above.

Regarding claim 13, Fiori as modified discloses the hinge support of claim 12, wherein the receiving surface 124 of the cap 112 is disposed on the raised surface 180 of the pivot 134 in the first position and the second position of the cap.

Regarding claim 15, Fiori discloses a hinge support, comprising: 
a support plate 40 defining a first aperture 70 and a second aperture 60; 
a pivot 134 having an anchor arm 184 disposed within the first aperture 70 defined by the support plate 140, the pivot 134 having a raised surface 180 extending across a diameter of a distal end thereof, a recessed surface 142, and a curved graduated surface 176/178 defined between the raised surface 180 and the recessed surface 142, wherein the raised surface 180 defines an hourglass shape; 
a cap 112 disposed over and operably coupled to the pivot 134, the cap 112 having a projecting surface 126, a receiving surface 124 extending across a diameter of an enclosed end of the cap 112, and a sloped surface defined between the projecting surface and the receiving surface, wherein the receiving surface has a greater width at outer ends compared to a center thereof; and 
an engagement plate 110 defining an opening and disposed around the cap 112 (figure 2), wherein the cap and the engagement plate are configured to translate between a first position and a second position relative to the support plate.
Fiori does not disclose the raised surface extending fully across the diameter of the pivot, Fiori discloses the use of a hole 172 between two arc shaped raised surfaces to accommodate coupling feature 80.  
Upham discloses a hinge support, comprising a support plate, elongated hollow pivot with space for a coupling feature within the hollow area, a cam surface at the free end of the elongated hollow pivot, a cap with an internal cam surface, the cap placed over the elongated hollow pivot, the cap attached to an engagement plate.  
It would have been obvious to one of ordinary skill in the art before the effective filing date to move the cam surface of Fiori to an upper surface of the pivot and close the cam surfaces on the upper surface in the manner taught by Upham, as this still allows the cam surfaces to function in an equivalent manner, and merely relocates the cam surfaces to a known location in a similar hinge.  The  rearrangement of known parts into a known arrangement is considered obvious to one of ordinary skill in the art.  See MPEP 2144.04 (VI) (c).  Examiner contends that by closing the hole, the raised surfaces 180 form an “hourglass shape”, best shown in modified figure 7 of Fiori, included here.  
Regarding the “greater width at outer ends compared to a center thereof”, please see the obviously modified cam surfaces without the central hole, as shown above in modified Fiori figure 7.  The width of the outer edges adjacent the circumference are greater compared to a center with relatively no width.  

Regarding claim 16, Fiori as modified discloses the hinge support of claim 15, further comprising: a coupling feature 80 coupled to the pivot 134 and extending through the second aperture 60 defined by the support plate 40, wherein the coupling feature 80 and the anchor arm 184 of the pivot 134 fixedly couple the pivot 134 to the support plate 40.

Regarding claim 17, Fiori as modified discloses the hinge support of claim 15, wherein the support plate 40 includes a ledge 46 proximate to the second aperture 60, and wherein the engagement plate 110 engages the ledge in the second position.


Regarding claim 19, Fiori as modified discloses the hinge support of claim 15, wherein the cap 112 includes a flange 114 extending outwardly from a lower portion of the cap 112, and wherein the engagement plate 110 is at least partially disposed on the flange 114.

Regarding claim 20, Fiori as modified discloses the hinge support of claim 15, wherein the recessed surface of the pivot, the graduate surface of the pivot, and the raised surface of the pivot each have a surface area, and wherein the surface area of the recessed surface is less than the surface area of the graduated surface 176/178 and the surface area of the raised surface, (please see discussion in claim 15).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Fiori in view of Upham as applied to claim 10 above, and further in view of 6122801 Reichert.
Regarding claim 11, Fiori as modified discloses the hinge support of claim 10, wherein the pivot and the cap each comprise a polymeric material [0033] configured to promote the smooth rotation of the cap about the pivot.  Examiner contends that the surfaces provide the “smooth rotation”.  However, Fiori does not disclose the use of the polyoxymethylene material.  
Reichert discloses “a material with excellent fatigue resistance as well as a low coefficient of friction, such as a polyoxymethylene material” in a hinge mechanism.
It would have been obvious to one of ordinary skill in the art at the time of the invention to utilize a well-known “low coefficient of friction” material with “fatigue resistance”, such as that known in Reichert, into the known hinge that has friction and fatigue such as that taught by Fiori.  Note that it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious engineering design choice.  See MPEP 2144.07.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Fiori in view of Upham as applied to claim 8 above, and further in view of 4864691 Gidseg.
Regarding claim 14, Fiori as modified discloses the hinge support of claim 8, wherein the cap 112 is non-rotationally attached to the engagement plate 110.
Gidseg discloses a non-rotational manner of attaching cams 124 and 130 to flanges 110 and 108 by having a plurality of angled walls (chamfered surfaces), and wherein the opening of the flange is defined by a plurality of angled edges (chamfered surfaces) corresponding to the plurality of angled walls of the cam.
It would have been obvious to one of ordinary skill in the art at the time of the invention to utilize a known method of non-rotationally attaching the cap 112 to the engagement plate 110 of Fiori, such as by using chamfered surfaces in the protruding device and the receiving hole, as old and well known in the art and taught by Gidseg.  A change of shape is considered a matter of choice.  See MPEP 2144.04 (IV) (b).  Examiner contends that these are known equivalents and are used for the same purpose within the ordinary skill in the art.  See MPEP 2144.06(I).   Examiner notes that using an alternative known method to achieve the same function does not alter the form, function, or use, of the hinge of Fiori.  

Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fiori in view of Upham as applied to claim 15 above, and further in view of 4090274 Bourgeois.
Regarding claim 18, Fiori as modified discloses the hinge support of claim 15, wherein the engagement plate 110 is non-rotatably attached to the cap 112, but does not define how.   
Bourgeois discloses a hinge support, wherein the engagement plate 54 defines a notch 119 proximate to the opening 52, and wherein the cap 40 includes a rib 120 disposed within the notch 119 coupling the cap 40 to the engagement plate 54.
It would have been obvious to one of ordinary skill in the art at the time of the invention to utilize a known method of non-rotationally attaching the cap 112 to the engagement plate 110 of Fiori, such as by an exterior rib as taught in Bourgeois.  A change of shape is considered a matter of choice.  See MPEP 2144.04 (IV) (b).  Examiner contends that these are known equivalents and are used for the same purpose within the ordinary skill in the art.  See MPEP 2144.06(I).   Examiner notes that using an alternative known method to achieve the same function does not alter the form, function, or use, of the hinge of Fiori.  


Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Fiori in view of Upham, in further view of 236425 Filley, in further view of 2010/0218342 Bertolini.
Regarding claim 1, Fiori discloses an [heat insulated cabinet] door assembly, comprising: 
a door 22 having a bottom surface that defines a cavity 102, the door 22 being rotationally operable between a first position and a second position (door opens and closes); 
a hinge support (figure 2) operably coupled to the bottom surface of the door 22 (figure 2), the hinge support comprising: 
a support plate 40 defining a first aperture 70 and a second aperture 60; 
a pivot 134 operably coupled to the support plate 40 (in a non-rotatable manner) and having an anchor arm 184 disposed within the first aperture 70 defined by the support plate 40, the pivot 134 defining a raised surface 180 extending along a diameter of a distal end and having an hourglass shape,  recessed surfaces 142 disposed on opposing sides of the raised surface 180 proximate a center of the raised surface 180, and graduated surfaces 176/178 defined between the raised surface and the recessed surfaces (lower, angled, and upper cam surfaces shown in figures 2 and 7), wherein the graduated surface 17 are planar between the raised surface and the recessed surface; 
a cap 112 operably coupled to the pivot 134 (in a rotatable manner), the cap 112 defining projecting surfaces 126, a receiving surface 124 extending along a diameter of an inner surface of an end of the cavity 132, and sloped surfaces defined between the projecting surfaces and the receiving surface (the surfaces of the cap are “corresponding” [0060]), wherein the projecting surfaces are disposed on opposing sides of the receiving surface proximate a center of the recessed surface (please see modified figure 7); and 
an engagement plate 110 coupled to the cap 112 proximate to the bottom surface of the door 22, the engagement plate 110 selectively engaging the support plate 40 in the second position of the door.  Examiner contends that the engagement plate 110 engages the exterior edge of plate 40 at all points of rotations, because they are attached to each other.  
Examiner notes that Fiori discloses a door that is insulated for heat, attached to a cabinet that is insulated for heat, but that the temperature inside the cabinet is cold, to make a refrigerator, rather than hot, which would make an oven.  Fiori discloses the use of a graduated surface that is planar between the raised surface and the recessed surface.  Fiori discloses the cam surfaces are around a central hole, rather than at an end of a projection portion of the pivot 134 and the closed end of the cap 112.  

    PNG
    media_image4.png
    476
    480
    media_image4.png
    Greyscale
Filley discloses a cooking stove with a similarly pivoting door.
It would have been obvious to one of ordinary skill in the art at the time of the invention to heat the inside the cabinet of Fiori rather than cool it, as it is known in Filley to have a similarly hinged cabinet that is insulated to perform the opposite function.  Examiner contends that “oven door assembly” does not infer a particular orientation, as oven doors are known to open in multiple different manners, and further does not require the workings of the oven itself, since applicant claims only the door. 
Bertolini discloses a similar hinge, for an appliance, has cam surfaces 50 and 52 which are graduated, but utilize curved corners and no straight surfaces.  
It would have been obvious to one of ordinary skill in the art at the time of the invention to curve the graduated surfaces 176/178 and its “corresponding” surfaces of the cap 112 of Fiori in the manner of Bertolini, as the use of corners and flat surfaces, or curved surfaces, are considered functional equivalents in the art, and perform the same function have having rotating pieces with different linear positions based on a rotational position.  Examiner contends that these are known equivalents and are used for the same purpose within the ordinary skill in the art.  See MPEP 2144.06(I).   
Upham discloses a hinge support, comprising a support plate, elongated hollow pivot with space for a coupling feature within the hollow area, a cam surface at the free end of the elongated hollow pivot, a cap with an internal cam surface, the cap placed over the elongated hollow pivot, the cap attached to an engagement plate.  
It would have been obvious to one of ordinary skill in the art before the effective filing date to move the cam surface of Fiori to an upper surface of the pivot and close the cam surfaces on the upper surface in the manner taught by Upham, as this still allows the cam surfaces to function in an equivalent manner, and merely relocates the cam surfaces to a known location in a similar hinge.  The  rearrangement of known parts into a known arrangement is considered obvious to one of ordinary skill in the art.  See MPEP 2144.04 (VI) (c).  Examiner contends that by closing the hole, the raised surfaces 180 form an “hourglass shape”, best shown in modified figure 7 of Fiori, included here.  

Regarding claim 2, Fiori as modified discloses the oven door assembly of claim 1, wherein the hinge support (of Fiori) further includes a coupling feature 80 extending through the second aperture 60 defined by the support plate 40 and operably coupled to the pivot 134.

Regarding claim 3, Fiori as modified discloses the oven door assembly of claim 1, further comprising the surface ratio as discussed in claims 8 and 20 above.  

Regarding claim 4, Fiori as modified discloses the oven door assembly of claim 1, wherein the receiving surface of the cap 112 receives the raised surface of the pivot in the second position of the door (as occurs occasional throughout rotation in a known manner of cams).

Regarding claim 5, Fiori as modified discloses the oven door assembly of claim 1, wherein the graduated surfaces of the pivot and the sloped surfaces of the cap are configured to minimize sagging of the door during translation between the first position and the second position.  

Regarding claim 6, Fiori discloses the oven door assembly of claim 1, wherein the cap and the pivot define an interlocking arrangement (engaging cam surfaces) that provides a smooth translation of the door between the first position and the second position.  Examiner contends “smooth translation” is provided by the curved cam surfaces.  

Regarding claim 7, Fiori discloses the oven door assembly of claim 1, wherein the sloped surfaces have a depth, but does not disclose particularly a depth of less than 3 millimeters.
A change in size is generally recognized as being within the level or ordinary skill in the art.  See MPEP 2144.04 (IV)(a).



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Please see 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY M MORGAN whose telephone number is (303)297-4387. The examiner can normally be reached Mon-Thurs 8-5 MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on (571)272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EMILY M MORGAN/               Primary Examiner, Art Unit 3677